--------------------------------------------------------------------------------

EXHIBIT 10.1

 
LETTER LOAN AGREEMENT


January 28, 2014


SHARPS COMPLIANCE, INC. OF TEXAS
9220 Kirby Drive, Suite 500
Houston, Texas 77054
Attn:  Diana Precht Diaz, VP/CFO


Dear Ms. Diaz:


Pursuant to our prior discussions, this Letter Loan Agreement (the "Loan
Agreement") will serve to set forth the terms of the financing agreement by and
between SHARPS COMPLIANCE, INC. OF TEXAS, a Texas corporation (the "Borrower")
and [REDACTED], a [REDACTED] state chartered bank  (the "Lender"):


1.                   Loan.  Subject to the terms and conditions set forth in
this Loan Agreement and the other agreements, instruments, and documents
executed and delivered in connection herewith and pursuant hereto (collectively,
together with this Loan Agreement, referred to hereinafter as the "Loan
Documents"):


(a)                 Borrowing Base Loan.  Lender agrees to lend to Borrower, and
Borrower may borrow from Lender, from time to time, an amount (the "Borrowing
Base") equal to the sum of (i) 80% of the net amount of Eligible Accounts (as
defined below), plus (ii) 50% of the net amount of Eligible Inventory (as
defined below) up to a maximum of up to a maximum of 50% of the outstanding
balance of the Borrowing Base; provided, however, the total of such loan  shall
not exceed in the aggregate at any one time $3,000,000.00 (the "Loan").  The
Loan proceeds will be used by Borrower solely (a) to pay off Borrower's current
lender, (b) to fund working capital requirements, (iii) to issue letters of
credit, and (iv) for other general corporate purposes.  In the event that, at
any time, the aggregate amount of indebtedness outstanding shall exceed the
Borrowing Base, Borrower agrees to immediately repay to Lender the amount
necessary to cause the outstanding balance of the Loan to be no more than the
Borrowing Base.  Provided that Borrower shall comply with the covenants
contained in this Loan Agreement and the other Loan Documents, the Loan shall be
extended to Borrower until 2 years from the date of this Loan Agreement (the
"Termination Date"), at which time all sums advanced hereunder shall be due and
payable in full.  Within the limits of this paragraph, Borrower may borrow,
repay, and reborrow hereunder in accordance with the terms of this Loan
Agreement.  Borrower shall give Lender not less than 2 business days prior
notice of each requested advance hereunder, specifying (i) the aggregate amount
of such requested advance, and (ii) the requested date of such advance.


(b)                Letter(s) of Credit.  Provided that there is not an uncured
Event of Default (as defined below), at the written request of Borrower, Lender
shall issue irrevocable commercial or standby letter(s) of credit (the
"Letter(s) of Credit"), for the account of Borrower, subject to the following
conditions:


(i)             The aggregate face amount of all outstanding Letters of Credit
shall not exceed at any one time $500,000.00.


(ii)            The aggregate face amount of all outstanding Letters of Credit
(including the amount of the requested Letter of Credit), plus the outstanding
balance of the Loan, shall not exceed the lesser of (a) the Borrowing Base, or
(b) the principal amount of the Loan.

--------------------------------------------------------------------------------

Page 2
(iii)            Each Letter of Credit shall have a minimum face amount of
$10,000.00 and a maximum face amount of $350,000.00.


(iv)            The expiration date of the requested Letter of Credit shall (a)
not exceed 2 years, and (b) be no later than 30 days prior to the Termination
Date.  In the event there is an outstanding Letter of Credit on the Termination
Date, Borrower shall either cash secure the amount of the Letter of Credit
obligation, or Lender shall retain its lien on the Collateral.


(v)             Borrower shall have executed and delivered to Lender a letter of
credit application and all other documents required by Lender in connection with
the issuance of the Letter of Credit, each of which shall be in form and
substance satisfactory to Lender in its sole discretion.


Without limiting any of the foregoing, if, in any case, Borrower does not
provide Lender with funds in the amount and on the date necessary to settle
Lender's obligation under any draft drawn under any Letter of Credit, Lender
shall make, and Borrower shall accept, an advance by Lender to Borrower under
the Borrowing Base Loan and this Loan Agreement as of the day and time such
drafts are paid by Lender and in the amount of the drafts so paid.  In case of
any conflict between the terms of any letter of credit application with respect
to any Letter of Credit and the terms hereof, the terms of this Loan Agreement
shall control, except to the extent the letter of credit application states that
certain specified provisions thereof control, in which case those specified
provisions of the letter of credit application shall control.


As used in this Loan Agreement, the term "Eligible Accounts" shall mean an
amount equal to the aggregate net invoice or ledger amount owing on all trade
accounts receivable for goods sold or leased or services rendered in the
ordinary course of business, upon which Borrower's right to receive payment is
absolute and not contingent upon the fulfillment of any condition whatsoever and
in which Lender has a perfected, first priority lien, after deducting (without
duplication):  (a) each such account that is unpaid 90 days or more after the
original invoice date thereof, (b) any account which by its terms is payable
more than 60 days from the invoice date, (c) the amount of all returns,
discounts, allowances, rebates, credits and adjustments to such accounts, (d)
that portion of any account which constitutes a pre-billing or a "billed and
hold," or a credit memo balance, service charge, or finance charge, together
with the amount of all contra accounts or accounts subject to setoffs, claims,
defenses, disputes, or counterclaims asserted by or available to the account
debtors, (e) all accounts with respect to which goods have not been delivered
are placed on consignment, or subject to a guaranteed sale or other terms by
reason of which payment by the account debtor may be conditional, (f) that
portion of any account which represents interim or progress billings, all
accounts with respect to which a payment and/or performance bond has been
furnished, and that portion of any accounts billed for or representing
retainage, if any, until all prerequisites to the immediate payment of such
accounts have been satisfied, (g) all accounts owing by account debtors for
which there has been instituted a proceeding in bankruptcy or reorganization
under the United States Bankruptcy Code or other law, whether state or federal,
now or hereafter existing for relief of debtors, (h) all accounts owing by
affiliates, subsidiaries, or employees, (i) any account that is owed by an
account debtor which is a creditor or supplier of Borrower, (j) all accounts in
which the account debtor is any state or municipal government, a Native American
sovereign nation, the United States government, or any department, agency, or
instrumentality of the United States, except to the extent an acknowledgment of
assignment to Lender of such account in compliance with the Federal Assignment
of Claims Act and other applicable laws has been received by Lender, (k) all
accounts due by any account debtor whose principal place of business is located
outside the United States of America and its territories, unless covered by
credit insurance or a letter of credit acceptable to Lender, (l) all accounts
subject to any provisions prohibiting assignment or requiring notice of or
consent to such assignment, (m) that portion of all account balances owing by
any single account debtor which exceeds 20% % of the aggregate of all accounts
owing by all account debtors, provided, however, Lender will allow a 30%
concentration limit for [REDACTED], and (n) any other accounts deemed
unacceptable by Lender in its reasonable discretion; provided, however, if more
than 20% of the then balance owing by any single account debtor does not qualify
as an Eligible Account under the foregoing provisions, then the aggregate amount
of all accounts owing by such account debtor shall be excluded from Eligible
Accounts.

--------------------------------------------------------------------------------

Page 3
As used in this Loan Agreement, the term "Eligible Inventory" shall mean the
aggregate value of all inventory of raw materials and finished goods (excluding
work-in-process and packaging materials, supplies and any advertising costs
capitalized into inventory) then owned by, and in the possession or under the
control of, Borrower and held for sale or disposition in the ordinary course of
business, in which Lender has a perfected, first priority lien.  For purposes of
this definition, Eligible Inventory shall be valued at the lower of cost
(excluding the cost of labor) or market value, in each case on a first-in
first-out basis.   Eligible Inventory shall not include (a) inventory which is
damaged, defective, obsolete, or otherwise unsaleable in the ordinary course of
Borrower's business, (b) inventory which has been returned or rejected, (c)
inventory that has been shipped or delivered to a customer on consignment, on a
sale or return basis or on the basis of any similar understanding, including in
transit inventory held by a common carrier, (d) inventory with respect to which
a claim exists disputing Borrower's title to or right to possession of such
inventory, (e) inventory that is not in good condition or does not comply with
applicable laws, rules, or regulations or the standards imposed by any
governmental authority with respect to its manufacture, use or sale, (f)
inventory which is not subject to a first priority lien in favor of Lender or is
subject to a lien in favor of any other person, including, but not limited to,
an unsubordinated landlord's or warehouseman's lien, and (g) inventory that
Lender, in its reasonable discretion, has determined to be unmarketable.


2.                   Promissory Note.  The Loan shall be evidenced by a
Revolving Line of Credit Promissory Note (herein called, together with any
renewals, extensions and increases thereof, the "Note"), duly executed by
Borrower, in the original principal amount of $3,000,000.00, and in form and
substance acceptable to Lender.  Interest on the Note shall accrue at the rate
set forth therein.  The principal of and interest on the Note shall be due and
payable in accordance with the terms and conditions set forth in the Note and in
this Loan Agreement.


3.                  Collateral.  As collateral and security for the Loan, and
any and all other indebtedness or obligations from time to time owing by
Borrower to Lender, Borrower shall grant, or cause the owner thereof to grant,
to Lender, its successors and assigns, a lien and security interest (which shall
be a first and prior lien and security interest therein), in and to all present
and future Accounts and Inventory (each as defined in the Texas Business &
Commerce Code) of Borrower, together with any and all products and proceeds
thereof (collectively, the "Collateral").


4.                  [Reserved]

--------------------------------------------------------------------------------

Page 4
5.                   Lender Fee(s).


(a)                 Lender shall be entitled to a non-use fee payable quarterly
in arrears, calculated at the rate of 0.25% per annum, computed on the basis of
a 360 day year on the average daily unused amount of the Loan.  The amount
accrued for any quarter shall be due and payable within 15 days of the issuance
by Lender of an invoice therefor.


(b)                 In the event Lender issues a Letter of Credit, Borrower will
pay to Lender a fee of 1.50% of the amount of the Letter of Credit and such
other administrative fee as customarily charged by Lender upon the issuance of
each Letter of Credit, and a renewal fee of 1.50% on the anniversary date
thereof if such Letter of Credit remains outstanding.


6.                  Closing Documents.  Prior to or contemporaneously with the
closing of the Loan, Borrower shall deliver, or cause to be delivered, to
Lender, in addition to this Loan Agreement and the Note, the following
agreements, documents, and instruments, each in the form required by Lender:


(a)                 Security Agreement covering the Collateral.


(b)                 UCC-1 Financing Statements covering the Collateral.


(c)                 Resolutions of Borrower authorizing Borrower to enter into
the transactions contemplated under this Loan Agreement and the other Loan
Documents.


(d)                 Such other agreements, instruments, documents, and
certificates as may be requested by Lender to evidence the Loan and to grant and
perfect a lien and security interest in the Collateral.


7.                  Representations and Warranties.  Borrower represents and
warrants as follows:


(a)                 Existence.  Borrower is a corporation duly organized,
validly existing, and is in good standing under the laws of the state of its
formation and all other states where it is doing business.


(b)                Authorization.  The execution, delivery, and performance of
this Loan Agreement and all of the other Loan Documents and the consummation of
the transactions contemplated by the Loan Documents (i) have been duly
authorized, (ii) constitute legal, valid, and binding obligations, enforceable
in accordance with their respective terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors' rights and except to the extent specific remedies may generally be
limited by equitable principles, and (iii) do not (a) conflict with, result in a
violation of, or constitute a default under (1) any provision of Borrower's
governing documents, any other agreement or instrument binding on Borrower, or
(2) any law, governmental regulation, court decree, or order applicable to
Borrower, or (b) require the consent, approval, or authorization of any third
party.


(c)                 Financial Condition.  Each financial statement supplied to
Lender was prepared in accordance with generally accepted accounting principles,
consistently applied, in effect on the date such statements were prepared and
truly discloses and fairly presents the financial condition as of the date of
each such statement, and there has been no material adverse change in such
financial condition or results of operations subsequent to the date of the most
recent financial statement supplied to Lender.

--------------------------------------------------------------------------------

Page 5
(d)                 Litigation.  There are no actions, suits or proceedings
pending or, to the knowledge of Borrower, threatened against or affecting
Borrower or the properties of Borrower, before any court or governmental
department, commission or board, which, if determined adversely to Borrower, (i)
would subject Borrower to any liability not fully covered by insurance, or (ii)
would have a material adverse effect on the financial condition, properties, or
operations of Borrower, or its ability to perform its obligations under this
Loan Agreement.


(e)                 Tax Returns.  Borrower has filed all federal, state, and
local tax reports and returns, if any, required by any law or regulation to be
filed by it and has either duly paid all taxes, duties, and charges, if any,
indicated due on the basis of such returns and reports, except those being
contested in good faith by appropriate proceeding, or made adequate provision
for the payment thereof, and the assessment of any material amount of additional
taxes in excess of those paid and reported is not reasonably expected.


(f)                 No Material Changes.  There is no fact known that has not
been disclosed to Lender in writing which may result in any material adverse
change in Borrower's business, properties or operations.  No certificate or
statement herewith or heretofore delivered to Lender in connection herewith, or
in connection with any transaction contemplated hereby, contains any untrue
statement of a material fact or fails to state any material fact necessary to
keep the statements contained therein from being misleading.  Borrower is not in
default and no event or circumstance has occurred which, except for the passage
of time or the giving of notice, or both, would constitute a default under any
loan or credit agreement, mortgage, deed of trust, security agreement or other
agreement or instrument.  Since the date of the last financial statements
delivered to Lender, neither the business nor the assets or properties of
Borrower have been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition, or taking of property or cancellation
of contracts, permits or concessions by any domestic or foreign government or
any agency thereof or by acts of God.


(g)                 Ownership of Assets.  Borrower owns all of the assets
reflected on its most recent balance sheet free and clear of all liens, security
interests or other encumbrances, except as previously disclosed in writing to
Lender.


(h)                Governmental Authority.  Borrower, (i) is not in violation of
any law, judgment, decree, order, ordinance, or governmental rule or regulation,
or (ii) has not failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any assets or
properties or the conduct of business.


(i)                   Principal Office.  The principal office of Borrower, as
well as the place at which Borrower keeps its books and records, is the address
set forth above.


8.                 Representation in Request for Advance.  Each request for an
advance hereunder shall constitute a representation and warranty by Borrower
that, as of the date of such request, (i) all of the representations and
warranties of Borrower contained in this Loan Agreement and the other Loan
Documents are true and correct, and (ii) no event has occurred and is
continuing, or would result from the requested advance, which constitutes an
Event of Default under any of the Loan Documents.  All representations and
warranties made by Borrower in this Loan Agreement shall survive delivery of the
Loan Documents and the making of the Loan.

--------------------------------------------------------------------------------

Page 6
9.                 Conditions Precedent to the Loan.  Any obligation of Lender
to make the Loan shall be subject to the complete and continuing satisfaction,
on or before the date hereof, of the following conditions precedent:


(a)                 Loan Documents.  Borrower and any other person or entity
required to do so shall have executed and delivered to Lender the Loan Documents
to which they are a party and any and all other documents reasonably required or
requested by Lender to give effect to the transactions contemplated by this Loan
Agreement, all in form and substance satisfactory to Lender and its counsel.


(b)                 Additional Agreements.  Lender shall have received such
other agreements, instruments, documents, and certificates incidental and
appropriate to the transaction provided for herein as Lender or its counsel may
reasonably request.


10.               Conditions Precedent to Future Advances.  Lender's obligation
to make any advance under this Loan Agreement and other Loan Documents shall be,
in addition to the conditions precedent set forth in paragraph 9 hereof, subject
to the additional  conditions precedent that, as of the date of such advance and
after giving effect thereto:


(a)                 Representations and Warranties.  The representations and
warranties made in this Loan Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the date of the advance
with the same effect as if made on such date (except for such representations
and warranties which expressly relate to an earlier date).


(b)                No Events of Default.  There shall be no uncured Event of
Default under this Loan Agreement or the Loan Documents.
 
(c)                 Request for Advance.  Lender has received a request for
advance from Borrower, such request to be in the form of Exhibit "A" or a form
acceptable to Lender.


(d)                Letter(s) of Credit.  In the event Borrower has requested the
issuance of either a Standby or Commercial Letter of Credit, the Letter of
Credit shall be subject to such terms and conditions as Lender may reasonably
require, and Borrower shall have executed and delivered to Lender a letter of
credit application and all other documents required by Lender in connection with
the issuance of the Letter of Credit, each of which shall be in form and
substance satisfactory to Lender in its sole discretion.


11.                Affirmative Covenants.  Until the Loan and all other
obligations and liabilities of Borrower under this Loan Agreement and the other
Loan Documents are fully paid and satisfied, Borrower agrees and covenants that
it will, unless Lender shall otherwise consent in writing:


(a)                 Books and Records.  Borrower shall maintain its books and
records in accordance with generally accepted accounting principles, applied on
a consistent basis, and permit Lender to examine, audit, and make and take away
copies or reproductions, at all reasonable times.


(b)                Payments of Obligations.  Borrower shall pay and discharge
when due all of its indebtedness and obligations, including without limitation,
all assessments, taxes, governmental charges, levies and liens, of every kind
and nature, imposed upon Borrower or its properties, income, or profits, prior
to the date on which penalties would attach, and all lawful claims that, if
unpaid, might become a lien or charge upon any of Borrower's properties, income,
or profits; provided, however, Borrower will not be required to pay and
discharge any such assessment, tax charge, levy, lien or claim as long as (i)
the legality of the same shall be contested in good faith by appropriate
judicial, administrative or other legal proceedings, and (ii) Borrower shall
have established on its books adequate reserves with respect to such contested
assessment, tax, charge, levy, lien or claim in accordance with generally
accepted accounting principles, consistently applied.

--------------------------------------------------------------------------------

Page 7
(c)                 Compliance with Laws.  Borrower shall conduct its business
in an orderly and efficient manner consistent with good business practices, and
perform and comply with all statutes, rules, regulations and/or ordinances
imposed by any governmental unit upon Borrower and its businesses and
operations.


(d)                Insurance.  Borrower shall maintain insurance, including but
not limited to, fire insurance, commercial property damage, public liability,
worker's compensation, business interruption, and other insurance necessary or
required by Lender.  Upon request of Lender, Borrower will furnish or cause to
be furnished to Lender from time to time a summary of the respective insurance
coverage of Borrower in form and substance satisfactory to Lender and if
requested will furnish Lender with copies of the applicable policies.


(e)                 Right of Inspection; Field Audit.  Borrower shall permit
such persons as Lender may designate to visit its properties and installations
and examine, make, and take away copies of its books and records, as Lender may
reasonably desire, including an annual field audit to be conducted at Borrower's
expense (not to exceed $2,500.00) as Lender deems necessary.


(f)                  Cure of Defect.  Borrower shall promptly cure any defects
in the execution and delivery of any of the other Loan Documents and all other
instruments executed in connection with this transaction.


(g)                Additional Documentation.  Borrower shall execute and
deliver, or cause to be executed and delivered, any and all other agreements,
instruments, or documents which Lender may reasonably request in order to give
effect to the transactions contemplated under this Loan Agreement and the other
Loan Documents.


(h)                 Legal Existence.  Borrower shall do or cause to be done all
things necessary to preserve and keep in full force and effect Borrower's
corporate existence in good standing.


(i)                  Maintenance of Assets.  Borrower shall maintain all of its
material assets, both real and personal, used in the conduct of its business, in
good condition, repair, and working order, and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
and improvements thereof and thereto, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.


(j)                  Notice of Matters.  Borrower shall promptly inform Lender
of (i) any and all material adverse changes in its financial condition, (ii) all
claims which could materially affect its financial condition, (iii) after the
commencement thereof, notify Lender of all actions, suits, and proceedings
before any court or any governmental department, commission, or board, and (iv)
the creation, occurrence, or assumption of any actual or contingent liabilities
not permitted under this Loan Agreement.

--------------------------------------------------------------------------------

Page 8
(k)                 Primary Depository and Treasury Relationship.  Borrower
shall establish and maintain its primary depository account(s) and treasury
relationship with Lender.


(l)                  Indemnification.  Borrower agrees to indemnify and hold
Lender harmless from and against any and all loss, cost, damage, claim, and
expense incurred by Lender on account of: (i) the violation of any
representation or warranty set forth in this Loan Agreement or in the other Loan
Documents; (ii) Borrower's failure to perform any obligations of this Loan
Agreement or of the other Loan Documents; (iii) any loss, damage, claim, charge,
or expense, including reasonable attorneys' fees, resulting from injury or
damage to persons or property which may arise in connection with the use or
operation of the Collateral; (iv) the disbursement of the Loan proceeds, the
condition of the Collateral; or (v) Borrower's failure to fully comply with all
governmental requirements; provided, however, that the foregoing indemnification
shall not apply to the extent such loss, cost, damage, claim, or expense is
caused by Lender's gross negligence or willful misconduct.  The foregoing
indemnifications shall survive the closing of the Loan, payment of the Loan, the
exercise of any right or remedy under any of the Loan Documents, any subsequent
sale or transfer of the Collateral, and all similar or related events or
occurrences.  This indemnity shall not extend to or cover acts of fraud, willful
misconduct or gross negligence by Lender.


12.              Financial Covenants.  Until the Loan and all obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, Borrower agrees and covenants that Sharps
Compliance Corp., a Delaware corporation, (the "Holding Company") will maintain
the following financial covenants to be evidenced by a Certificate of Compliance
as provided in Section 14(c) below, unless Lender shall otherwise consent in
writing:


(a)                 Minimum Tangible Net Worth.  Borrower shall cause the
Holding Company to maintain, as of the end of each fiscal quarter, beginning
March 31, 2014, its Tangible Net Worth at not less than $10,500,000.00.


(b)                Unencumbered Liquidity.  Borrower agrees that the Holding
Company must maintain, as of the end of each quarter, beginning March 31, 2014,
Unencumbered Liquid Assets (as defined below) of not less than $5,000,000.00. 
Whenever an evaluation of the fair market value is called for under the terms of
this Agreement, Lender shall be entitled to rely on the most current quotations
in the latest available addition of The Wall Street Journal.   Within 45 days
after the end of each quarter, Borrower shall furnish to Lender an account
statement verifying the Holding Company's compliance with the foregoing
covenant.


As used herein, the term "Tangible Net Worth" means total assets excluding all
intangible assets, less total liabilities excluding any Subordinated Debt.  As
used herein, the term "Subordinated Debt" means any indebtedness which has been
subordinated by written agreement to all indebtedness now or hereafter owing to
Lender, such agreement to be in form and substance acceptable to Lender.  The
term "Unencumbered Liquid Assets" shall mean cash, certificates of deposit, U.
S. treasury securities, U. S. governmental agency securities, corporate bonds
rated AAA or better by a recognized rating company, unrestricted common and
preferred stock of a company which has a majority of its issued and outstanding
shares publicly traded and which is listed on the New York Stock Exchange,
American Stock Exchange, or which are NASDAQ National Market Issues as listed in
The Wall Street Journal, each share of which has a market value of $5.00 or
more, and mutual funds and/or unit investment trusts that invest solely in any
of the foregoing, all of which are free of any liens, security interests, credit
obligations (including options and commodities contracts), and other
encumbrances and shall not include any of same held in an IRA, margin account,
or other restricted or retirement accounts.  Unless otherwise specified, all
accounting and financial terms and covenants set forth above are to be
determined according to generally accepted accounting principles, consistently
applied.

--------------------------------------------------------------------------------

Page 9
13.               Negative Covenants.  Until the Loan and all other obligations
and liabilities of Borrower under this Loan Agreement and the other Loan
Documents are fully paid and satisfied, Borrower will not, without the prior
written consent of Lender:


(a)                 Nature of Business; Change of Management or Operation.  
Borrower shall not make any material change in the nature of the business as
carried on as of the date hereof, including, but not limited to, (i) any
material change in the management or operation of its business, (ii) changes in
its organizational documents, or (iii) change in its fiscal year or accounting
practices.


(b)                 Liquidations; Mergers; Consolidations.   Borrower shall not
liquidate, merge, or consolidate with or into any other entity.


(c)                 Sale of Assets.  Borrower shall not sell, transfer, or
otherwise dispose of any of its assets or properties, including sale-leaseback
transactions, other than in the ordinary course of business.


(d)                Liens.  Borrower shall not create, incur, or assume any lien
or encumbrance on the Collateral.


(e)                 Transfer of Ownership.  Borrower shall not permit the sale
or other transfer of any ownership interest in Borrower.


(f)                  Government Regulation.  Borrower shall not (i) be or become
subject at any time to any law, regulation, or list of any government agency
including, without limitation, the U.S. Office of Foreign Asset Control list
that prohibits or limits Lender from making any advance or extension of credit
to Borrower or from otherwise conducting business with Borrower, or (ii) fail to
provide documentary and other evidence of Borrower's identity as may be
requested by Lender at any time to enable Lender to verify Borrower's identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.


14.               Reporting Requirements.  Borrower will, unless Lender shall
otherwise consent in writing, furnish to Lender:


(a)                 Events of Default.  As soon as possible and in any event
within 5 days after the occurrence of each Event of Default for which Borrower
obtains knowledge thereof, a statement of Borrower setting forth the details of
such Event of Default and the action which Borrower proposes to take with
respect thereto.


(b)                Monthly.  If there is an outstanding balance on the Borrowing
Base Loan (other than an outstanding Letter of Credit), as soon as available and
in any event within 30 days after end of each month, beginning December 31,
2013, a current financial statement of the Holding Company as of the end of such
month, which financial statement shall contain a balance sheet and income
statement, together with a (i) current aging analysis of Borrower's accounts
receivable, (ii) a list of Borrower's inventory by location and type (to include
the following:  raw materials, work in progress, and finished goods), and (iii)
a Borrowing Base Certificate in the form attached as Exhibit "B".

--------------------------------------------------------------------------------

Page 10
(c)                 Quarterly.  If there is not an outstanding balance on the
Borrowing Base Loan, as soon as available and in any event within 45 days after
the end of each fiscal quarter of the Holding Company, beginning December 31,
2013, a current financial statement of Borrower as of the end of such period,
which financial statement shall contain a balance sheet and income statement,
together with (i) current aging analysis of Borrower's accounts receivable, (ii)
a Borrowing Base Certificate, and (iii) a Certificate of Compliance in the form
of Exhibit "C".


(d)                Annual.  As soon as available and in any event within 120
days after the end of each fiscal year, beginning June 30,, 2014, a  CPA audited
current financial statement of Borrower as of the end of such period, which
financial statement shall contain a balance sheet and income statement.


(e)                 Governmental Action.  Promptly after the commencement
thereof, notice of all actions, suits, and proceedings before any court or any
governmental department, commission, or board affecting Borrower or any of its
properties.


(f)                  Evidence of Payment of Obligations.  Upon demand of Lender,
evidence of payment of all assessments, taxes, charges, levies, liens, and
claims against Borrower's properties.


(g)                 Right to Additional Information. Borrower shall furnish
Lender with such additional information and statements, lists of assets and
liabilities, tax returns, and other reports with respect to its financial
condition and business operations as Lender may reasonably request from time to
time.


All references to a preceding period shall mean the period ending as of the end
of the month, quarter, or fiscal year for which the applicable report is
delivered.  All references to a period immediately following shall mean the
period beginning on the first day of the month, quarter or fiscal year following
the end of the period for which the applicable report is delivered.  All
financial reports furnished to Lender pursuant to this Loan Agreement shall be
prepared in such form and such detail as shall be satisfactory to Lender, shall
be prepared on the same basis as those prepared in prior years, and shall be
duly certified by the reporting party as being true and correct in all material
aspects.


15.               Events of Default.  Each of the following shall constitute an
"Event of Default" under this Loan Agreement:


(a)                 Any default in the payment when due of any part of the
principal of, or interest on, the Notes or any other indebtedness or obligation
from time to time owing by Borrower to Lender.


(b)                The failure to maintain the insurance coverage as required by
the Loan Documents.

--------------------------------------------------------------------------------

Page 11
(c)                 Any default, breach or failure in the performance of any
term, condition, warranty, agreement, or covenant of this Loan Agreement or any
of the other Loan Documents.


(d)                Any representation or warranty set forth in this Loan
Agreement or in any of the other Loan Documents is proven to have been false or
untrue in any material respect when made.


(e)                 Any event which results in or permits the acceleration of
the maturity of any indebtedness of Borrower to others under any agreement or
undertaking.


(f)                  Borrower suspends the transaction of its business for any
period of time.


(g)                If Borrower (as defined below): ( i) becomes insolvent, or
makes a transfer in fraud of creditors, or makes an assignment for the benefit
of creditors, or admits in writing its inability to pay its debts as they become
due; (ii) generally is not paying its debts as such debts become due; (iii) has
a receiver, trustee, or custodian appointed for, or take possession of, all or
substantially all of the assets of such party, either in a proceeding brought by
such party or in a proceeding brought against such party and such appointment is
not discharged or such possession is not terminated within 60 days after the
effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy, or similar laws all of the foregoing (hereinafter
collectively called "Applicable Bankruptcy Law") or an involuntary petition for
relief is filed against such party under any Applicable Bankruptcy Law and such
involuntary petition is not dismissed within 60 days after the filing thereof,
or an order for relief naming such party is entered under any Applicable
Bankruptcy Law, or any composition, rearrangement, extension, reorganization, or
other relief of debtors now or hereafter existing is requested or consented to
by such party; (v) fails to have discharged within a period of 30 days any
attachment, sequestration, or similar writ levied upon any property of such
party; or (vi) fails to pay within 30 days any final money judgment against such
party.


(h)                 Any material adverse change in the financial condition or
results of operation of Borrower since the effective date of any financial
statement previously furnished to Lender by Borrower has occurred and is
continuing.


Notwithstanding anything in the Loan Documents to the contrary, upon the
occurrence of an Event of Default as defined by subparagraphs (a) or (b) above,
Lender shall give Borrower notice of same and if such Event of Default is not
cured within 10 days after the date such notice is given by Lender, Lender may
take any of the actions provided in paragraph 16 below.  Notwithstanding
anything in the Loan Documents to the contrary, upon the occurrence of an Event
of Default other than as specified in subparagraphs (a) or (b) above, Lender
shall give Borrower notice of same, and if such Event of Default is not cured
within 30  days after the date such notice is given by Lender, Lender may take
any of the actions provided in paragraph 16 below; provided, however, if such
Event of Default is not cured within such 30 day period but Borrower is taking
all reasonable actions in regard to curing same, Borrower shall be allowed a
reasonable time to perform or take such actions required to cure the Event of
Default, and Lender shall be advised of the status of all actions being taken by
Borrower.  NOTWITHSTANDING ANYTHING IN THIS LOAN AGREEMENT TO THE CONTRARY,
CONCURRENTLY AND AUTOMATICALLY WITH THE OCCURRENCE OF AN EVENT OF DEFAULT,
FURTHER ADVANCES ON THE LOAN SHALL CEASE UNTIL SUCH EVENT OF DEFAULT IS CURED.

--------------------------------------------------------------------------------

Page 12
16.               Remedies.  Upon the occurrence of any one or more of the
foregoing Events of Default, and the expiration of any applicable right to cure
period, the entire unpaid balance of principal of the Note, together with all
accrued but unpaid interest thereon, and all other indebtedness then owing by
Borrower to Lender, shall, at the option of Lender, become immediately due and
payable without further presentation, demand for payment, notice of intent to
accelerate, notice of acceleration or dishonor, protest or notice of protest of
any kind, all of which are expressly waived by Borrower.  All rights and
remedies of Lender set forth in this Loan Agreement and in any of the other Loan
Documents may also be exercised by Lender at its option to be exercised in its
sole discretion, upon the occurrence of an Event of Default, and the expiration
of any applicable right to cure period.


17.               Rights Cumulative.  All rights of Lender under the terms of
this Loan Agreement shall be cumulative of, and in addition to, the rights of
Lender under any and all other agreements between Borrower and Lender including,
(but not limited to, the other Loan Documents), and not in substitution or
diminution of any rights now or hereafter held by Lender under the terms of any
other agreement.


18.               Waiver and Agreement.  Neither the failure nor any delay on
the part of Lender to exercise any right, power or privilege herein or under any
of the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of such right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision in this Loan Agreement or in any of the
other Loan Documents and no departure by Borrower therefrom shall be effective
unless the same shall be in writing and signed by Lender, and then shall be
effective only in the specific instance and for the purpose for which given and
to the extent specified in such writing.  No modification or amendment to this
Loan Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.


19.               Maximum Interest Rate.  Regardless of any provision contained
in this Loan Agreement, any of the other Loan Documents, or any other document
or instrument executed pursuant hereto or thereto, Lender shall never be
entitled to receive, collect, charge or apply, as interest on the Loan
contemplated hereunder, any amount in excess of the highest lawful rate, and, in
the event Lender ever receives, collects, charges or applies as interest, any
such excess, such amount which would be excessive interest shall be deemed a
partial prepayment of principal and treated hereunder as such; and, if the
principal debt of the Loan is paid in full, any remaining excess shall forthwith
be paid to Borrower.  In determining whether or not the interest paid or payable
under any specific contingency exceeds the highest lawful rate, Borrower and
Lender shall, to the maximum extent permitted under applicable law, (i)
characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread, in equal parts, the total
amount of interest throughout the entire contemplated term of the Loan so that
the interest rate is uniform throughout the entire term of the Loan; provided,
that if the Loan is paid and performed in full prior to the end of the full
contemplated term thereof, and if the interest received for the actual period of
existence thereof exceeds the highest lawful rate, Lender shall refund to
Borrower or credit against the principal debt of the Loan the amount of such
excess and, in such event, Lender shall not be subject to any penalties provided
by any laws for contracting for, charging, taking, reserving, or receiving
interest in excess of the highest lawful rate.

--------------------------------------------------------------------------------

Page 13
20.               Chapter 346.  Borrower and Lender hereby agree that Chapter
346 of the Texas Finance Code (regulating certain revolv­ing credit loans and
revolving tri-party accounts) shall not apply to the Loan Documents.


21.               Notices.  Except as otherwise provided herein, all notices,
demands, requests, and other communications required or permitted hereunder
shall be given in writing and sent by (i) personal delivery, or (ii) expedited
delivery service with proof of delivery, or (iii) United States mail, postage
prepaid, registered or certified mail, return receipt requested, or (iv)
facsimile provided that such facsimile is confirmed by expedited delivery
service or by United States mail in the manner previously described), addressed
to the addressee at such party's address contained in the Loan Documents, or to
such other address as either party shall have designated by written notice, sent
in accordance with this paragraph at least 30 days prior to the date of the
giving of such notice.  Any such notice or communication shall be deemed to have
been given and received either at the time of personal delivery, or in the case
of mail, as of 3 days after deposit in an official depository of the United
States mail, or in the case of delivery service or facsimile, upon receipt.  To
the extent actual receipt is required, rejection or other refusal to accept or
the inability to deliver because of changed address of which no notice was
received shall be deemed to be receipt of the notice, demand, request or other
communication sent.


22.               Applicable Law.  This Loan Agreement and the other Loan
Documents have been executed and delivered in the State of Texas, and the rights
and obligations of the parties to this Loan Agreement and the Loan Documents
shall be governed by and construed in accordance with the substantive laws of
the State of Texas.


23.               Choice of Forum; Consent to Service of Process and
Jurisdiction.  Any suit, action, or proceeding against Borrower with respect to
this Loan Agreement, the Loan, or any of the Loan Documents may be brought in
the courts of Harris County, Texas, or in the United States courts located in
the State of Texas, as Lender, in its sole discretion, may elect, and Borrower
submits to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action, or proceeding.  Borrower  irrevocably waives any objections
which it may now or hereafter have to the laying of venue of an suit, action, or
proceeding arising out of or relating to this Loan Agreement or the Loan brought
in the courts located in the Harris County, Texas, and  further irrevocably
waives any claim that any such suit, action, or proceeding brought in any such
court has been brought in any inconvenient forum.


24.               Invalid Provisions.  If any provision of this Loan Agreement
or any of the other Loan Documents is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable and the remaining provisions of this Loan Agreement or any of the
other Loan Documents shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its
severance.  Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added as part of such Loan Documents a provision
mutually agreeable to Borrower and Lender as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.  In the event Borrower and Lender are unable to agree upon a
provision to be added to the Loan Documents within a period of 10 business days
after a provision of the Loan Documents is held to be illegal, invalid or
unenforceable, then a provision acceptable to Lender as similar in terms to the
illegal, invalid and unenforceable provision as is reasonably possible and be
legal, valid and enforceable shall be added automatically to such Loan
Documents.  In either case, the effective date of the added provision shall be
the date upon which the prior provision was held to be illegal, invalid or
unenforceable.

--------------------------------------------------------------------------------

Page 14
25.              Expenses.  Borrower shall pay all costs and expenses
(including, without limitation, the reasonable attorneys' fees of Lender's legal
counsel) in connection with (i) the preparation of this Loan Agreement and the
other Loan Documents, and any and all extensions, renewals, amendments,
supplements, extensions or modifications thereof, (ii) any action required in
the course of administration of the Loan, and (iii) any action in the
enforcement of Lender's rights upon the occurrence of Event of Default.


26.               Binding Effect.  This Loan Agreement shall be binding upon and
inure to the benefit of Borrower and Lender, and their respective heirs,
successors, assigns, and legal representatives; provided however, that Borrower
may not, without the prior written consent of Lender, assign any rights, powers,
duties, or obligations thereunder.


27.               Offset.  Upon an Event of Default which remains uncured after
notice and the opportunity to cure,  as provided above, Borrower grants to
Lender the right of offset, to secure repayment of the Note, upon any and all
moneys, securities, or other property of Borrower and the proceeds therefrom,
now or hereafter held or received by or in transit to Lender or any of its
agents, from or for the account of Borrower whether for safe keeping, custody,
pledge, transmission, collection, or otherwise, and also upon any and all
deposits (general or special) and credits of Borrower, and any and all claims of
Borrower against Lender (or any of them) at any time existing.


28.               Headings.  Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Loan Agreement.


29.               Survival.  All representations and warranties made by Borrower
in this Loan Agreement shall survive delivery of the Note and the making of the
Loan.


30.               No Third Party Beneficiary.  The parties do not intend the
benefits of this Loan Agreement to inure to any third party, nor shall this Loan
Agreement be construed to make or render Lender liable to any materialman,
supplier, contractor, subcontractor, purchaser or lessee of any property owned
by Borrower, or for debts or claims accruing to any such persons against
Borrower.  Notwithstanding anything contained herein or in the Note, or in any
other Loan Documents, or any conduct or course of conduct by any or all of the
parties hereto, before or after signing this Loan Agreement or any of the other
Loan Documents, neither this Loan Agreement nor any other Loan Documents shall
be construed as creating any right, claim or cause of action against Lender, or
any of its officers, directors, agents or employees, in favor of any
materialman, supplier, contractor, subcontractor, purchaser or lessee of any
property owned by Borrower, nor to any other person or entity other than
Borrower.


31.               Counterparts.  This Loan Agreement may be separately executed
in any number of counterparts, each of which shall be an original, but all of
which, taken together, shall be deemed to constitute one and the same agreement.


32.               Waiver of Special Damages.  BORROWER WAIVES, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER
FROM LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE,
OR CONSEQUENTIAL DAMAGES.


33.               Imaged Documents.  Borrower and all sureties, endorsers,
guarantors, and any other party now or hereafter liable for the payment of the
Loan, in whole or in part, (i) understand and agree that Lender's document
retention policy may involve the imaging of executed Loan Documents, which
includes but is not limited to any note, guaranty, deed of trust, security
agreement, assignment, financing statement and any other document which
evidences any indebtedness owed by Borrower to Lender and/or secures such
indebtedness, and the destruction of the paper original, including the original
note, and (ii) waive any rights and/or defenses that it may have to the use of
such imaged copies of Loan Documents in the enforcement of any of Lender's
rights in a court of law or otherwise and/or  as to any claim that such imaged
copies of the Loan Documents are not originals.

--------------------------------------------------------------------------------

Page 15
34.               USA Patriot Act Notification.  The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  What this means for
Borrower:  When Borrower opens an account,  if Borrower is an individual, Lender
will ask for Borrower's name, taxpayer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and, if Borrower is not an individual, Lender will ask for Borrower's
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower.  Lender may also ask, if Borrower
is an individual, to see Borrower's driver=s license or other identifying
documents, and, if Borrower is not an individual,  to see Borrower's legal
organizational documents or other identifying documents.


35.               Entire Agreement.  THIS LOAN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

--------------------------------------------------------------------------------

If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning the additional copy of this Loan Agreement
enclosed herewith.


Address:
[REDACTED]
[REDACTED]
 
 
 



 
By:
 
 
Name:
 
 
Title:
 



ACCEPTED this 28th day of January, 2014
 
 
BORROWER:
 
 
SHARPS COMPLIANCE, INC. OF TEXAS
 
 
By:
 
 
Diana Precht Diaz, VP/CFO


 

--------------------------------------------------------------------------------